UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-53785 SUMOTEXT INCORPORATED (Name of registrant in its charter) Nevada 26-0319491 (State or jurisdiction (Primary Standard (IRS Employer of incorporation or Industrial Classification Identification No.) organization) Code Number) 2100 Riverdale, Suite 200 Little Rock, Arkansas, 72202 (Address of principal executive offices) (800) 480-1248 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of July 1, 2010, the registrant had 7,779,806 shares of common stock, $0.0001 par value per share, outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TABLE OF CONTENTS Page No. UNAUDITED BALANCE SHEETS F-1 UNAUDITED STATEMENTS OF OPERATIONS F-2 - F-3 UNAUDITED STATEMENTS OF CASH FLOWS F-4 NOTES TO THE UNAUDITED FINANCIAL STATEMENTS F-5 SUMOTEXT, INC. BALANCE SHEETS (Unaudited) May 31, 2010 August 31, 2009 Assets (Unaudited) Current Assets: Cash $ $ Accounts receivables Prepaid expenses - Total Current Assets Property and equipment, net of accumulated depreciation of $125,520 and $86,587, respectively Total assets $ $ Liabilities and Stockholder's Equity (Deficit) Current liabilities: Accounts payable and accrued liabilities $ $ Accrued expenses Deferred revenue Note payable Total current liabilities Long term debt (related parties), net of discount - Total liabilities Stockholders' Equity (Deficit) Common stock: $0.0001 par value, 100,000,000 shares authorized, 7,779,806 and 7,779,806 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements F-1 SUMOTEXT, INC. STATEMENTS OF OPERATIONS (Unaudited) Three months ended May 31, Revenues Subscription services $ $ Total Revenues Cost of revenues Gross margin Selling, general and administrative expenses Depreciation and amortization Interest expense Operating expenses Operating loss ) ) Interest income - 16 Net loss ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average of common shares outstanding The accompanying notes are an integral part of these financial statements F-2 SUMOTEXT, INC. STATEMENTS OF OPERATIONS (Unaudited) Nine months ended May 31, Revenues Subscription services $ $ Total Revenues Cost of revenues Gross margin Selling, general and administrative expenses Depreciation and amortization Interest expense Operating expenses Operating loss ) ) Interest income - Net loss ) ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average of common shares outstanding The accompanying notes are an integral part of these financial statements F-3 SUMOTEXT, INC. STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended May 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount - Changes in operating assets and liabilities: Accounts receivables ) ) Employee receivables - Prepaid expenses ) Accounts payable ) ) Accrued expenses ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Advances (payments) from (to) shareholder - ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of notes payable from related parties Proceeds from issuance of stock - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $
